DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on January 03rd, 2022 has been considered.  By this amendment, claims 1, 9, and 16 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 9, and 16 are in independent form.  Applicant’s amendment to the title has been accepted.  The terminal disclaimer filed on January 02nd, 2022 has been approved, thus the non-statutory double patenting rejection of claims 1-20 over claims 1-20 of U.S. Patent 10,818,588 has been obviated.
Terminal Disclaimer
The terminal disclaimer filed on January 02nd, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,818,588 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  
            Claim Objections
Claims 1, 3, 4, 5, 6, 8, and 11 are objected to because of the following informalities:  
In independent claim 1, lines 2, “a heat dissipation element” should be changed to --a first heat dissipation element-- in order to improve clarity since current amended independent 1 included “a second heat dissipation element”, as recited on line 10.  Accordingly, “the heat dissipation element” on claim 1, line 4, claim 3, 
Claim 11 recites a same limitation to that of current amended based claim 9, on lines 9-10, thus the limitation is redundant.  Accordingly, the specified limitation should be removed.
Appropriate correction is required.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being obvious over Wan et al. (U.S. Patent 10,186,492), of record, in view of Wan et al. (U.S. Patent 10,490,479), of record, and Baks et al. (U.S. Pub. 2016/0049723), newly cited.
The applied reference (Wan et al. U.S. Patent 10,490,479) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
In re claim 1, Wan ’492 discloses a structure, comprising: a carrier element 180 comprising an antenna pattern (ATN) (see col. 2, lines 61-62, col. 3, lines 29-43 and fig. 2L); a first redistribution layer 240 located over the carrier element 180, wherein the first redistribution layer 240 comprises at least one feed line 120 (see col. 3, lines 6-8 , col. 

    PNG
    media_image1.png
    674
    908
    media_image1.png
    Greyscale

Wan ‘492 is silent to wherein the element is a heat dissipation element comprising a conductive base and a plurality of antenna patterns.


    PNG
    media_image2.png
    611
    807
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Wan ‘479 into the semiconductor structure of Wan ‘492 in order to enable the carrier element to include a heat dissipation KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Wan ‘492 in view of Wan ‘479 are silent to wherein the structure further including a second heat dissipation element disposed on and electrically connected to the semiconductor die, wherein the insulating encapsulant is located in between the heat dissipation element and the second heat dissipation element.
However, Baks discloses in a same field of endeavor, an electronic structure, including, inter-alia, a first heat dissipation element 121 (note that, the lid 121 is capable of transferring heat away from the chip package and thus constitute the first heat dissipation element) and a plurality of antenna patterns 124-1, 124-2, 124-3,124-4 (see paragraphs [0023], [0024] and figs. 1A and 2), a semiconductor die 130 and an insulating encapsulant 132 partially surrounds the semiconductor die 130 (see paragraphs [0019], [0021] and figs. 1A and 2), and a second heat dissipation element 

    PNG
    media_image3.png
    597
    809
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Baks into the device structure as taught by Wan ‘492 modifed by Wan ‘479 in order to enable the device structure to have a second heat KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Wan ‘492 in combination with Wan ‘479 and Baks discloses wherein the structure further comprising: a second redistribution layer 140 located over the insulating encapsulant 120, wherein the second redistribution layer 140 is electrically connected to the semiconductor die 170 (see col. 9, lines 22-36 and fig. 2L of Wan ‘492).
In re claim 3, as applied to claim 1 above, Wan ‘492 in view of Wan ‘479 and Baks are silent to wherein a ratio of a thickness of the heat dissipation element to a thickness of the insulating encapsulant is in a range of 1:1 to 1:5. 
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the thickness of the heat dissipation element and the In re Aller, 105 USPQ 233, 235.
Additionally, the configuration regarding about the shape and size of the heat dissipation element and the insulating encapsulant was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
      Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on January 03rd, 2022 (see Applicant’s persuasive arguments in the remarks on page 9, lines 5-12), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter independent claims 9 and 16, particularly, the prior art of record does not teach “wherein sidewalls of the heat dissipation element are aligned with sidewalls of the insulating encapsulant”, as recited in independent claim 9 and “performing a dicing process by cutting through the first redistribution layer, the heat dissipation element, and the insulating encapsulant so that sidewalls of the heat dissipation element are aligned with sidewalls of the insulating encapsulant”, as recited in independent claim 16.
Claims 10-15 and 17-20 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al.		U.S. Patent 10,672,728	Jun. 2, 2020.
Liang et al.		U.S. Pub. 2019/0139897	May 9, 2019.
Kim et al.		U.S. Pub. 2019/0173195	Jun. 6, 2019.
Wojnowski et al.	U.S. Patent 8,952,521	Feb. 10, 2015.
Huynh et al.		U.S. Pub. 2017/0236776	Aug. 17, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892